Citation Nr: 1223991	
Decision Date: 07/11/12    Archive Date: 07/18/12

DOCKET NO.  06-07 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for anemia, to include as secondary to a service-connected status post-hemilaminectomy of the lumbar spine, L2-3.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

K. Molter, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1974 to May 1988.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal. 

The Veteran requested and was afforded a Video Conference hearing before the undersigned Acting Veterans Law Judge in May 2009.  A written transcript of this hearing has been prepared and incorporated into the evidence of record.  

This claim was previously before the Board and remanded in November 2009.  In addition, in August 2011, an outside medical opinion was requested and subsequently obtained.  


FINDINGS OF FACT

1.  Anemia has not been shown to be related to any incident of service or to the Veteran's service-connected status post-hemilaminectomy of the lumbar spine, L2-3.  

2.  The Veteran's anemia did not manifest to a compensable degree within one year of separation from active military service.  





CONCLUSION OF LAW

Anemia was not incurred in, or aggravated by active service, and is not proximately due to or the result of the Veteran's service-connected status post-hemilaminectomy of the lumbar spine, L2-3.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Duty to Notify

VA has a duty to notify and assist Veterans in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between a Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  


A letter sent to the Veteran in October 2004 addressed all notice elements listed under 3.159(b)(1) and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  He was also provided with notice regarding how to substantiate a claim for secondary service connection. While the Veteran was not provided with the Dingess requirements (specifically, how disability ratings and effective dates are assigned), because the claim is being denied, any question as to the appropriate disability rating or effective date is moot, and there can be no failure-to-notify prejudice to the Veteran.  See Dingess, 19 Vet. App. at 484.  

Notwithstanding, the Veteran has neither alleged nor proven that prejudice resulted from the lack of notice of the Dingess requirements, and therefore, the Board determines that none resulted.  See Shinseki v. Sanders, 129 S.Ct. 1696, 1704, 1705, 1706 (noting that "the party that seeks to have a judgment set aside because of an erroneous ruling carries the burden of showing that prejudice resulted").

Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist 

VA has a duty to assist the Veteran in the development of his claims.  This duty includes assisting him in the procurement of service treatment records and pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service medical records.  The Veteran underwent a VA medical examination in February 2010.  The examination was adequate because it was based on a thorough examination, a description of the Veteran's pertinent medical history, a complete review of the claims folder, and appropriate diagnostic tests.  The examiner also provided a rationale for the opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007). The Board obtained an outside medical opinion.  In addition, VA has obtained the Veteran's outpatient treatment with VA.  Copies of the Veteran's private medical records have also been incorporated into the claims file.  Significantly, neither the Veteran nor his representative has identified any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

II.  Legal Criteria

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. §§ 1110; 1131, 38 C.F.R. § 3.303.  Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.  

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  Additionally, when aggravation of a Veteran's nonservice-connected condition is proximately due to or the result of a service-connected condition, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995); 38 C.F.R. § 3.310.  

Also, certain chronic diseases, including anemia, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

III.  Analysis

The Veteran has alleged that he currently has anemia as a result of service-connected status post-hemilaminectomy of the lumbar spine, L2-3.  

The record evidence shows that the Veteran has a current disability as he has been diagnosed with anemia (See February 2010 VA examination report).  Therefore, the relevant inquiry in this case is whether the Veteran's current anemia had its onset in service or is etiologically related to the Veteran's military service or his service-connected status post-hemilaminectomy of the lumbar spine, L2-3.  

Initially, the Board notes that service treatment records do not show any complaints of, treatment for, or diagnosis of anemia.  

The Veteran underwent a C6/C7 hemilaminectomy and C7 micro-foraminotomy for treatment of a herniated disc on February 1, 1999 in the private sector.  This procedure was complicated by a cerebrospinal fluid fistula and post operative wound infection, requiring hospital re-admission and treatment with antibiotics.  The Veteran underwent exploration of the posterior neck, microdissection, completion of a hemilaminectomy at C6, lysis of adhesions, and, closure of cerebrospinal fluid fistula with a dura graft taken from the pseudomeningocele on April 21, 1999, the Veteran underwent removal of the lumbar peritoneal shunt, dural repair, and microsurgical partial hemilaminectomy at the L2/L3 level.  

Pre-operatively, the Veteran had a CBC performed which showed a white blood cell count of 10.9K., hemoglobin of 13.2 g/dL, and hematocrit of 40.2%.  Other CBC indices, including mean corpsuscular volume mean corpuscular hemoglobin, and mean corpuscular hemoglobin concentration, were within normal limits.  The Veteran had a subsequent CBC performed at VA in December 1998 prior to his cervical laminectomy in February 1999, which shows a hemoglobin of 13.7 g/dL.  A CBC from the immediate preoperative period is not available. 

A consult note date in February 1999, performed when the patient was readmitted for further evaluation of pain and possible infection, indicates that the Veteran's hemoglobin was 11.1 g/dL with a hematocrit of 34%.  Lab results dated in March 1999 show a white blood cell count of 8.3K, a hemoglobin of 9.6 g/dL, and a hematocrit of 29.8%.  The indication for the lab is "rule out osteomyelitis" and the Veteran also had an elevated sedimentation rate of 57, consistent with these labs being drawn at the time of an acute medical condition, i.e., postoperative wound infection and possible osteomyelitis.  Notes from a post-operative follow up visit dated March 1999, with a physician in the private sector, reflect that he was being treated for a postoperative infection, and commented on a hemoglobin of 11.0 g/dL, although the note does not indicate on what date this value was obtained.  Blood work dated April 1999 shows a hemoglobin of 12.1 g/dL and a hematocrit of 37.2% with normal RBC indices, indicating improvement in the Veteran's postoperative anemia.  

CBC reports from the VA laboratory from December 1998 through August 2004 show hemoglobin values ranging between 12.3 g/dL and 13.7 g/dL, with hematocrits ranging between 35.9% and 40.7%, with normal MCH, MCHC, RDW, and RBC values.  An additional VA lab report dated in August 2004 shows hemoglobin of 13.5 g/dL and hematocrit of 39.8%.  

A February 2010 VA examination report shows that the Veteran reported that his anemia had its onset in 1976 while he was stationed at Offut Air Force Base.  He indicated that he had a blood test that revealed low Hgb and Hct.  The Veteran stated that he was given iron pills in 1976 and in 1996 but he stopped taking them because they made him nauseous.  In 1999, the Veteran was again given iron tablets and told to eat an iron rich diet.  He remains on the diet but could not tolerate the iron tablets due to nausea so he discontinued them.  

The examiner diagnosed the Veteran with iron deficiency anemia, mild.  The examiner opined that the Veteran's anemia is not caused by or as a result of his service-connected status post-hemilaminectomy of the lumbar spine, L2-3, or his active military service.  The examiner explained that the Veteran reported a history of being given iron pills in 1996 prior to laminectomy operations.  Also, the Veteran's medical records shows anemia in 1998, prior to laminectomies.  Nothing in the service records related to anemia or possible causative factors.  There is no evidence of diagnosis or treatment of anemia in the service.  

An outside medical opinion was requested in April 2011.  The doctor concluded that based on review of the Veteran's available laboratory data, it does not seem that the Veteran's anemia could be attributed to his laminectomy procedure, as his hemoglobin and hematocrit is documented as having returned to pre-operative levels after his surgery.  He had a mildly decreased hemoglobin and hematocrit with normal other RBC indices prior to his laminectomy procedure in February 1999.  He did have a decrease in his hemoglobin and hematocrit in the postoperative period, which appears to have been complicated by a wound infection requiring IV antibiotics, and repeat surgery.  This anemia was likely due to these acute events, and review of subsequent lab results indicates that the patient's hemoglobin and hematocrit returned to what appears to be their pre-operative baseline values.  

Weighing against the Veteran's claims are the April 2011 outside medical opinion and the February 2010 VA examiner's opinion.  Given that the February 2010 VA examiner's opinion was the product of a thorough interview and examination of the Veteran, and a review of the Veteran's claims file, the Board finds the opinion to be probative.  In addition, because the examiner explained the reasons for his/her conclusions of a lack of nexus between the Veteran's anemia and service or the Veteran's service-connected status post-hemilaminectomy of the lumbar spine, L2-3, based on an accurate characterization of the evidence of record, this opinion is entitled to significant probative weight.  See Nieves-Rodriguez, 22 Vet. App. at 304.  In addition, the April 2011 outside medical opinion was also based on an accurate characterization of the evidence of record and was supported by thorough explanation as to how the doctor arrived at his/her opinion as to medical nexus.  

The only evidence weighing in favor of the Veteran's claim are his contentions that his anemia is as a result of his post- hemilaminectomy of the lumbar spine, L2-3.  In this regard, the Board has considered the testimony provided by the Veteran in his May 2009 hearing.  The Veteran testified that he had anemia that he believed was secondary to his service-connected status post-hemilaminectomy of the lumbar spine, L2-3. The Veteran is competent to relate observable symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  To the extent that he believes this condition was caused by his spinal surgery, his statement is credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  However, his allegation of secondary service connection has been investigated by competent medical examination and found not supportable. Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir. 2007). His testimony, in that regard, is given less probative value than the two medical opinions discussed above. 

It is also significant to note that the Veteran does not contend, and the evidence does not reflect, that there was continuity of symptomatology.  The Veteran's statements and the evidence of record do not indicate that he experienced continuity of symptomatology.  Rather, he stated (at his May 2009 Board hearing) that his back anemia began to manifest itself after the Veteran's 1999 laminectomy.  Importantly, there is no evidence of the Veteran seeking treatment for, having complaints of, or being diagnosed with anemia.  In addition his anemia cannot be presumed to have been incurred in service because it did not manifest to a compensable degree within one year of separation from service. 

Given that the only evidence weighing in favor of the Veteran's claim is the opinion of the Veteran, which has been determined to not be of probative value and that a VA examiner and an outside medical doctor have given negative nexus opinions, the Board has determined that the preponderance of the evidence is against the Veteran's claim. Since the preponderance of the evidence is against the claim, the provisions of 38 U. S. C. A. 5107(b) regarding reasonable doubt are not applicable, and his claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Entitlement to service connection for anemia, to include as secondary to a service-connected status post-hemilaminectomy of the lumbar spine, L2-3, is denied.  




____________________________________________
D. MARTZ AMES
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


